Title: To Thomas Jefferson from George Jefferson, 29 January 1799
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 29th. Janr. 1799
          
          Your favor of the 22d. is duly received. I have several times seen the part owner of the sloop rising sun, whom I before mentioned to you, who informs me the Capt. has not yet recovered his health—if he does not shortly, so as to be enabled to go round to the vessel this Gentlemen has determined positively to go himself—of which I will give you information.
          So far from most of your Tobo. being down, not a Hhd: has yet come—it has been owing I suppose until latterly to the river being very low—but there is now a fine tide, & has been for ten days, so that I suppose it may shortly be expected. Tobo. sells here only at 51/. Cash—$:10.—is the highest it has sold at on a credit—tho’ as yet scarcely any shipments have been made—wheat would command 9/. at 90 days, & flour 7 ½ & 8$:.
          I am Mt. sincerely Dear Sir Your Very humble: servt.
          
            Geo. Jefferson
          
        